DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 NOV 2021 has been entered.

Response to Amendment
Examiner notes the amendment filed 30 NOV 2021.  The status of the claims is as follows:
Claims 1, 7-10, 15, and 18-20 are pending.
Claims 1 and 15 are amended.
Claims 2-6, 11-14, 16, and 17 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-10, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain ‘989 (U.S. Patent 9,764,989) in view of GB ‘928 (GB 2467928) and Kennedy ‘643 (U.S. Patent 5,580,643).
Claim 1 – Chamberlain ‘989 teaches a method of producing a ceramic matrix composite material component (Column 4 Lines 31-45), comprising:
producing a preform having a fiber structure (e.g. Column 6 Line 38, multifilament silicon carbide tows), comprising one or more fibrous bundles (Column 6 Line 38, multifilament silicon carbide tows), the one or more fibrous bundles having an intra-bundle porosity such that the preform is porous with internal voids (Column 6 Line 38, a structure comprising multiple multifilament tows will have spacing between the tows and between the filaments comprising the tows); and
applying at least one layer of a first material to the preform using a chemical vapor deposition (CVD) process to decrease a porosity of the preform by decreasing the intra-bundle porosity of the one or more fibrous bundles (Column 6 Line 28; the deposition on the surface of the tows builds up their surfaces and necessarily reduces the space between them, reducing the porosity of the preform);
applying one or more layers of a second material to the preform using a deposition process that deposits the second material in a non-self-limiting process comprising at least a chemical vapor infiltration process (Chamberlain ‘989 Figure 4 and Column 6 Lines 26-34; selection of e.g. CVI for the second layer is obvious); and
applying at least one layer of a third material to the preform using said CVD process (Chamberlain ‘989 Column 6 Lines 19-25, boron nitride may be interspersed as desired), subsequent to the step of applying the one or more layers of the second material to the preform using the deposition process (Chamberlain ‘989, either the repetition of first and second layers as disclosed at Chamberlain ‘989 Column 6 Lines 26-34 OR the insertion of a boron nitride layer as disclosed at Chamberlain ‘989 Column 6 Lines 19-25; selection of ALD for a given layer is obvious as discussed below), to decrease the porosity of the preform (Chamberlain ‘989 Column 6 Lines 19-25, boron nitride may be interspersed as desired).  
Chamberlain ‘989 does not disclose ALD processes for deposition.  Chamberlain ‘928 also does not disclose producing a preform having a ceramic matrix material interspersed within the fiber structure by subjecting the fiber structure, comprising one or more fibrous bundles, to a slurry including ceramic matrix particles.
Regarding the ALD process for deposition, Chamberlain ‘989 is open to any other suitable technique for applying coatings to substrates (Column 6 Lines 32-34).  GB ‘928 is drawn to depositing coating layers on inorganic fibers to be used as reinforcements for ceramic matrix composites (Abstract), inclusive of materials contemplated by Chamberlain ‘989 (Page 4 Line 7, SiC/SiC composites; Table 1 lists a wide range of coatings that can be formed by ALD that substantially overlap materials contemplated by Chamberlain ‘989 at e.g. Column 5 Line 45 – Column 6 Line 10, particularly rare earth oxides (GB ‘928 discloses yttrium oxide, erbium oxide, lutetium oxide, dysprosium oxide, zirconium oxide, hafnium oxide, 
Chamberlain ‘989 discloses an alternating layer structure (e.g. Figure 4) and discloses that any layer can be put down by any means (Column 6 Lines 26-34).  This renders obvious the selection of depositing the first and third layers by ALD.  This also renders obvious depositing layers of the same material by different deposition means.
GB ‘928 teaches that the ALD deposition method, when applied to fiber filament bundles, coats each fiber individually without bridging (Page 7 second paragraph).  If coatings are applied individually to fibers in a bundle, this necessarily means that space between the fibers in a bundle both exists and is reduced by the ALD coating process, which necessarily decreases the porosity of the bundle.
Neither Chamberlain ‘989 nor GB ‘928 address the ceramic matrix material interspersed within the fiber structure nor the specific means of producing it.  Chamberlain ‘989 teaches that the purpose of the interface coating is to reduce environmental degradation, e.g. oxidation, or increase environmental stability when cracking occurs (Chamberlain ‘989 Column 6 Line 53 – Column 7 Line 34).  Kennedy ‘643 is drawn to the formation of composite ceramic materials with specific mechanisms for preventing unwanted oxidation of the materials (Abstract, Column 6 Lines 10-28).  The mechanisms are inclusive of adding getterer filler materials which interact with oxygen and advantageously reduce the size and/or number of microcracks (Column 6 Lines 10-28).  The getterer filler material includes ceramic materials such as boron nitride and silicon carbide (Column 13 Line 66 – Column 14 Line 12); the composite ceramic material includes silicon carbide fiber tows arranged in plies (Column 22 Lines 27-46, with Lines 39-40 disclosing silicon carbide particulate as the filler material).  The filler materials may be applied by e.g. slurry infiltration (Column 23 Line 61 – Column 24 Line 6) and may be applied before or after CVD coating of the fiber plies (Column 23 Lines 61-62).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Chamberlain ‘989 / GB ‘928 to include a step of slurry infiltration of silicon carbide particles as suggested by Kennedy ‘643 before performing the coating process on the fibers as taught by Chamberlain ‘989 / GB ‘928, as Chamberlain ‘989 teaches that coating silicon carbide fibers advantageously reduces environmental degradation (such as oxidation) when cracking of the composite material occurs and Kennedy ‘643 teaches that 
Claim 7 - Chamberlain ‘989 / GB ‘928 / Kennedy ‘643 renders obvious the method of claim 1, wherein the first material is the same as the second material (Chamberlain ‘989 discloses deposition of boron nitride layers as desired at Column 6 Lines 19-25; boron nitride can be suitably deposited by CVI or ALD).  
Claim 8 - Chamberlain ‘989 / GB ‘928 / Kennedy ‘643 renders obvious the method of claim 1, wherein the first material and the second material are different from one another (Chamberlain ‘989 Column 5 Lines 45-49 and Column 6 Lines 4-6 teach one embodiment of different alternated materials).  
Claim 9 - Chamberlain ‘989 / GB ‘928 / Kennedy ‘643 renders obvious the method of claim 1, wherein the ALD process is a temporal ALD process (Chamberlain ‘989 teaches sequential layer deposition at Column 6 Lines 26-34; if the layers are deposited sequentially, they are necessarily temporally separated and therefore individual ALD layers deposited in the sequence are temporal ALD layers).  
Claim 10 - Chamberlain ‘989 / GB ‘928 / Kennedy ‘643 renders obvious the method of claim 1, wherein the ALD process is a spatial ALD process (GB ‘928 teaches an ALD process that coats in a three-dimensional space, e.g. coating within and around filaments in a fiber bundle, Page 7 second paragraph; therefore, the ALD process as disclosed is necessarily spatial).  
Claim 15 – Chamberlain ‘989 teaches a method of producing a ceramic matrix composite (CMC) component (Column 4 Lines 31-45), comprising:
providing a preform having a fiber structure (e.g. Column 6 Line 38, multifilament silicon carbide tows), the fiber structure including one or more fibrous bundles (Column 6 Line 38, multifilament silicon carbide tows) having an intra-bundle porosity such that the preform is porous with internal voids (Column 6 Line 38, a structure comprising multiple multifilament tows will have spacing between the tows and between the filaments comprising the tows); and
applying at least one layer of a first material to a preform having one or more ceramic constituents (e.g. Column 6 Line 38, multifilament silicon carbide tows), wherein the at least one layer of a first material is applied using a chemical vapor deposition (CVD) process to decrease a porosity of the preform (Column 6 Line 28; the deposition on the surface of the tows builds up their surfaces and necessarily reduces the space between them, reducing the porosity of the preform); and
applying one or more layers of a second material to the preform after the at least one layer of the first material is applied, using a deposition process that deposits the second material in a non-self-limiting process comprising a chemical vapor infiltration process (Chamberlain ‘989 Figure 4 and Column 6 Lines 26-34; selection of e.g. CVI for the second layer is obvious); and
applying at least one layer of a third material to the preform using said CVD process, wherein the at least one layer of the third material is applied to the preform after the one or more layers of the second material are applied to the preform (Chamberlain ‘989, either the repetition of first and second layers as disclosed at Chamberlain ‘989 Column 6 Lines 26-34 OR the insertion of a boron nitride layer as disclosed at Chamberlain ‘989 Column 6 Lines 19-25).
Chamberlain ‘989 does not disclose ALD processes for deposition.  Chamberlain ‘989 also does not teach that the fiber structure preform has a ceramic matrix material interspersed therein.
Regarding the ALD processes for deposition, Chamberlain ‘989 is open to any other suitable technique for applying coatings to substrates (Column 6 Lines 32-34).  GB ‘928 is drawn to depositing coating layers on inorganic fibers to be used as reinforcements for ceramic matrix composites (Abstract), inclusive of materials contemplated by Chamberlain ‘989 (Page 4 Line 7, SiC/SiC composites; Table 1 lists a wide range of coatings that can be formed by ALD that substantially overlap materials contemplated by Chamberlain ‘989 at e.g. Column 5 Line 45 – Column 6 Line 10, particularly rare earth oxides (GB ‘928 discloses yttrium oxide, erbium oxide, lutetium oxide, dysprosium oxide, zirconium oxide, hafnium oxide, boron nitride, and silicon carbide) and teaches that ALD deposition of these materials is a known alternative to CVD deposition thereof (Page 7).  ALD deposition of these materials advantageously allows for higher strength of the fibers after coating (Page 3 last paragraph, the elevated temperatures lead to reduced tensile strength; Page 6 Advantage 5, low temperature deposition process which avoids the cited elevated temperatures).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Chamberlain ‘989 to use an ALD process to deposit coatings onto substrates instead of CVD, as Chamberlain ‘989 is open to alternative means of deposition beyond CVD and GB ‘928 discloses that ALD possesses advantages over CVD processes for depositing comparable materials in use for comparable functions.
Chamberlain ‘989 discloses an alternating layer structure (e.g. Figure 4) and discloses that any layer can be put down by any means (Column 6 Lines 26-34).  This renders obvious the selection of depositing the first and third layers by ALD.
GB ‘928 teaches that the ALD deposition method, when applied to fiber filament bundles, coats each fiber individually without bridging (Page 7 second paragraph).  If coatings are applied individually to fibers in a bundle, this necessarily means that space between the fibers in a bundle both exists and is reduced by the ALD coating process, which necessarily decreases the porosity of the bundle.
Neither Chamberlain ‘989 nor GB ‘928 address the ceramic matrix material interspersed within the fiber structure.  Chamberlain ‘989 teaches that the purpose of the interface coating is to reduce environmental degradation, e.g. oxidation, or increase environmental stability when cracking occurs (Chamberlain ‘989 Column 6 Line 53 – Column 7 Line 34).  Kennedy ‘643 is drawn to the formation of composite ceramic materials with specific mechanisms for preventing unwanted oxidation of the materials (Abstract, Column 6 Lines 10-28).  The mechanisms are inclusive of adding getterer filler materials which interact with oxygen and advantageously reduce the size and/or number of microcracks (Column 6 Lines 10-28).  The getterer filler material includes ceramic materials such as boron nitride and silicon carbide (Column 13 Line 66 – Column 14 Line 12); the composite ceramic material includes silicon carbide fiber tows arranged in plies (Column 22 Lines 27-46, with Lines 39-40 disclosing silicon carbide particulate as the filler material).  The filler materials may be 
Claim 18 - Chamberlain ‘989 / GB ‘928 / Kennedy ‘643 renders obvious the method of claim 15, wherein the materials applied to the preform by the ALD process are configured to provide at least one of an increased oxidation resistance, an increased thermal expansion control, an improved moisture protection, an increased corrosion resistance, or an enhanced matrix cracking relative to the same materials applied by a process other than ALD (GB ‘928; ALD deposition of these materials advantageously allows for higher strength of the fibers after coating (Page 3 last paragraph, the elevated temperatures lead to reduced tensile strength; Page 6 Advantage 5, low temperature deposition process which avoids the cited elevated temperatures).  The enhanced tensile strength leads to enhanced matrix cracking resistance by virtue of the increased strength of the fiber).  
Claim 19 - Chamberlain ‘989 / GB ‘928 / Kennedy ‘643 renders obvious the method of claim 15, wherein the first material is the same as the second material (Chamberlain ‘989 discloses deposition of boron nitride layers as desired at Column 6 Lines 19-25; boron nitride can be suitably deposited by CVI or ALD).  
Claim 20 - Chamberlain ‘989 / GB ‘928 / Kennedy ‘643 renders obvious the method of claim 15, wherein the first material and the second material are different from one another (Chamberlain ‘989 Column 5 Lines 45-49 and Column 6 Lines 4-6 teach one embodiment of different alternated materials).

Response to Arguments
Applicant’s arguments, see Remarks, filed 30 NOV 2021, with respect to the rejection(s) of claim(s) 1 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chamberlain ‘989, GB ‘928, and Kennedy ‘643.
Applicant argues (Pages 5-7) that Chamberlain ‘989 and GB ‘928 do not disclose or suggest a process for depositing or densifying a CMC matrix to produce a CMC component.  In particular, Applicant argues that the previously cited references disclose the newly claimed limitations.  Examiner agrees and withdraws the previous rejections; however, upon further search and consideration, Examiner makes a new rejection over the previously cited references and further in view of Kennedy ‘643.  Kennedy ‘643 teaches advantages to applying ceramic matrix material to a ceramic fiber preform by e.g. slurry infiltration before applying vapor coatings to the ceramic matrix material and the fiber preform material, namely improvements in oxidative and microcracking 
Applicant makes no specific argument to dependent claims beyond the dependency from allowable parent claims.  As no independent claim is held allowable at this time, no dependent claim can be held allowed solely on that basis.  In the absence of specific arguments as to how specific dependent claims overcome the cited references, Examiner maintains the propriety of the rejection of the dependent claims for the reasons cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712